      IN THE UNITED STATES DISTRICT COURT FOR THE
             WESTERN DISTRICT OF OKLAHOMA

BARTON GERNANDT, et al.,                )
                                        )
                 Plaintiffs,            )
                                        )     Case No. CIV-15-834-D
v.                                      )
                                        )     (Consolidated with
SANDRIDGE ENERGY, INC., et al.,         )     Case No. CIV-15-892-D
                                        )     Case No. CIV-15-1001-D)
                 Defendants.            )


                                 ORDER

     Plaintiffs are participants and beneficiaries of the SandRidge Energy,

Inc., 401(k) Plan. They allege Defendants were responsible for the Plan’s

investments and breached their fiduciary duties by, inter alia, retaining

SandRidge common stock as an investment option in the Plan despite its

decline and when a reasonable fiduciary would have done otherwise. On

July 28, 2017, the Court granted Defendant Reliance Trust Company’s

(“Reliance”) Motion to Dismiss on the grounds that, among other things,

Plaintiffs failed to plausibly state a cause of action under the applicable

standards as to fiduciaries having discretionary authority with respect to

investment decisions, as clarified by the Supreme Court’s decision in Fifth

Third Bancorp v. Dudenhoeffer, 573 U.S. –, 134 S. Ct. 2459 (2014). See
Gernandt v. SandRidge Energy, Inc., No. CIV-15-834-D, 2017 WL 3219490

(W.D. Okla. July 28, 2017). The Court granted Plaintiffs leave to file an

amended complaint, and on October 25, 2017, Plaintiffs filed their Amended

Consolidated Class Action Complaint [Doc. No. 184].

      Defendants contend Plaintiffs have failed to cure the defects in their

original pleading, and again move to dismiss the complaint for failure to state

a claim upon which relief can be granted. Before the Court is Reliance’s

renewed Motion to Dismiss [Doc. No. 185]. Plaintiffs have filed their response

[Doc. No. 196] and Reliance has replied [Doc. No. 198]. The matter is fully

briefed and at issue.

                        STANDARD OF DECISION

      The Court will grant a motion to dismiss where the complaint lacks a

cognizable legal theory or alleges insufficient facts to support a cognizable

legal theory. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1008 (9th

Cir. 2018). To survive a motion to dismiss, a complaint must contain

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

                                       2
draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

      The “plausibility” standard announced in Twombly and Iqbal is not

considered a “heightened” standard of pleading, but rather a “refined

standard,” which the Tenth Circuit has defined as “refer[ring] to the scope of

the allegations in a complaint: if they are so general that they encompass a wide

swath of conduct, much of it innocent, then the plaintiffs have not nudged their

claims across the line from conceivable to plausible.” Khalik v. United Air

Lines, 671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Kansas Penn Gaming,

LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011); Robbins v. Oklahoma,

519 F.3d 1242, 1247 (10th Cir. 2008) (internal quotation omitted)).

      The Tenth Circuit has further noted that “‘[t]he nature and specificity of

the allegations required to state a plausible claim will vary based on context.’”

Khalik, 671 F.3d at 1191 (quoting Kansas Penn Gaming, 656 F.3d at 1215).

“Thus … the Twombly/Iqbal standard is ‘a middle ground between heightened

fact pleading, which is expressly rejected, and allowing complaints that are no

more than labels and conclusions or a formulaic recitation of the elements of a

cause of action, which the Court stated will not do.’” Id. (quoting Robbins, 519

F.3d at 1247). In deciding Twombly and Iqbal, there was no indication the

                                       3
Supreme Court “intended a return to the more stringent pre-Rule 8 pleading

requirements.” Id. at 1191 (citing Iqbal, 556 U.S. at 678).

      Thus, it remains true that “[s]pecific facts are not necessary; the

statement need only ‘give the defendant fair notice of what the ... claim is and

the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(quoting Twombly, 550 U.S. at 555); Smith v. United States, 561 F.3d 1090,

1104 (10th Cir. 2009) (“Technical fact pleading is not required, but the

complaint must still provide enough factual allegations for a court to infer

potential victory.”) (internal quotation omitted)). “While the 12(b)(6) standard

does not require that Plaintiff establish a prima facie case in [its] complaint,

the elements of each alleged cause of action help to determine whether Plaintiff

has set forth a plausible claim.” Khalik, 671 F.3d at 1191 (citing Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 515 (2002)). “‘[A] well-pleaded complaint may

proceed even if it strikes a savvy judge that actual proof of [the alleged] facts

is improbable, and that a recovery is very remote and unlikely.’” Sanchez v.

Hartley, 810 F.3d 750, 756 (10th Cir. 2016) (quoting Twombly, 550 U.S. at

556) (internal quotation omitted).




                                       4
                                DISCUSSION

      The underlying facts of the present action are extensive and will not be

fully repeated in this order except where necessary to denote Plaintiffs’

relevant amendments. For a more comprehensive recitation of the underlying

facts, the Court refers the parties to the “Background” section of its previous

Order. See Gernandt, 2017 WL 3219490 at **1-5. As before, Reliance

contends the amended complaint fails to state a claim upon which relief may

be granted because: (1) the amended complaint fails to state a claim for breach

of fiduciary duties; (2) the amended complaint fails to state a claim for co-

fiduciary liability; and (3) Plaintiffs are not entitled to a jury.1 The Court

addresses each argument in turn.




1
 The Court previously struck Plaintiffs’ jury demand pursuant to Tenth Circuit
precedent which states there is no right to a jury trial in ERISA cases because
the statute’s benefits are inherently equitable in nature. See Gernandt, 2017
WL 3219490 at *11 (citing Graham v. Hartford Life & Acc. Ins. Co., 589 F.3d
1345, 1355 (10th Cir. 2009)). Although the amended complaint includes a jury
demand, Plaintiffs have opted to forego pursuit of that remedy, and its
inclusion only serves to preserve the issue for any future appeal. See Pl’s. Resp.
Br. at 25 n. 15. Accordingly, for the reasons stated in its previous order, the
Court strikes Plaintiffs’ jury demand; Defendant’s motion is GRANTED on
this issue.
                                        5
I.    Breach of Fiduciary Duty

      Reliance alleges the amended complaint fails to state a claim for breach

of fiduciary duty because (1) Plaintiffs fail to plead special circumstances that

would render reliance on the market price of SandRidge stock imprudent, as

required under Fifth Third, and (2) as a non-discretionary, directed trustee,

Reliance owes narrower duties than discretionary trustees. As previously

observed by the Court, “[t]he elements of a breach of fiduciary duty claim

under ERISA are: (1) the defendant was a fiduciary, (2) the defendant was

acting within its capacity as a fiduciary at the time of the alleged breach, and

(3) the defendant breached its fiduciary duty.” Gernandt, 2017 WL 3219490,

at *7 (citing Womack v. Orchids Paper Prods. Co. 401(K) Sav. Plan, 769 F.

Supp. 2d 1322, 1328 (N.D. Okla. 2011)). As further observed by the Court,

“the standard of proof required to hold a fiduciary accountable is high. ‘It is

not enough to show that a fiduciary’s investment decisions turned out badly;

to prevail, a plaintiff must show that those decisions were objectively

imprudent at the time they were made.’” See id. (quoting Gedek v. Perez, 66

F. Supp. 3d 368, 674 (W.D.N.Y. 2014)).

      Relevant here, Fifth Third observed that Twombly and Iqbal limited

lawsuits involving employee stock ownership in that, in cases of publicly

                                       6
traded stock, allegations that a fiduciary should have recognized from publicly

available information alone that the market was over-or undervaluing the stock

are implausible in the absence of “special circumstances.” 134 S.Ct. at 2471.

Analyzing decisions from other appellate courts (the Supreme Court did not

specify what events constituted “special circumstances”), this Court concluded

that the events cited by Plaintiffs in their original complaint did not constitute

“special circumstances” as to state a claim for breach of fiduciary duty.

Gernandt, 2017 WL 3219490, at *10.

      Upon review of the amended complaint, the Court finds it remains

devoid of any well-pleaded facts which show the events complained of

constituted “special circumstances” as to impose fiduciary liability under Fifth

Third. As noted by the Court, “various courts have found special circumstances

to be akin to accounting irregularities, misappropriations of insider

information, or another action which affects the market’s reliability of a stock’s

market price.” Gernandt, 2017 WL 3219490 at *7 (citing In re 2014

Radioshack ERISA Litig., 165 F. Supp. 3d 492, 502 (N.D. Tex. 2016)). In

contrast, allegations of ominous news articles, volatility in stock price,

increased trading volumes, rising costs of credit default swaps, downgrades

from various ratings agencies, criticisms from investment analysts, severe

                                        7
business problems, and a company’s decent into bankruptcy, do not constitute

special circumstances.

      The amended complaint recites how the SandRidge stock ceased trading

on a major market while being held by the Plan, through its January 2016

delisting, 2015 warnings regarding the imminent delisting, and status as an

unreliable penny stock; how SandRidge’s perilous financial condition caused

SandRidge to trade on an inefficient market; how SandRidge’s assets were

unproductive, or minimally productive at current oil prices; how SandRidge’s

company attributes were dependent upon oil prices and the precipitous decline

of oil prices; how SandRidge’s perilous financial condition caused its share

price to fluctuate wildly; how investors sold large blocks of shares; and that

trading volumes were high. See Amend. Compl. ¶¶ 14-42.

      Plaintiffs’ amended complaint cites more of the same events and

circumstances sister courts have declared insufficient to constitute special

circumstances under Fifth Third. Again, the Court notes that this result may

seem harsh under the circumstances, but absent further guidance from the

Supreme Court or Tenth Circuit, the Court finds Plaintiffs have failed to state

a claim upon which relief may be granted and Reliance’s motion is

GRANTED on this issue.

                                      8
II.   Co-Fiduciary Liability

      As previously noted, ERISA imposes co-fiduciary liability under the

following circumstances:

            (a)   In addition to any liability which he may have under
                  any other provisions of this part, a fiduciary with
                  respect to a plan shall be liable for a breach of
                  fiduciary responsibility of another fiduciary with
                  respect to the same plan in the following
                  circumstances:
                  (1) if he participates knowingly in, or knowingly
                        undertakes to conceal, an act or omission of such
                        other fiduciary, knowing such act or omission is
                        a breach;
                  (2) if, by his failure to comply with section
                        1104(a)(1) of this title in the administration of
                        his specific responsibilities which give rise to his
                        status as a fiduciary, he has enabled such other
                        fiduciary to commit a breach; or
                  (3) if he has knowledge of a breach by such other
                        fiduciary, unless he makes reasonable efforts
                        under the circumstances to remedy the breach.

Gernandt, 2017 WL 3219490 at *10 (quoting 29 U.S.C. § 1105(a)). The Court

dismissed this claim in the original complaint because “[a]lthough Plaintiffs

adequately set forth the statutory elements of co-fiduciary liability, the

Complaint [was] devoid of any supporting facts that bolster their contention

Reliance had ‘actual knowledge’ of the other fiduciary’s alleged breaches.” Id.

The amended complaint alleges Reliance failed to fulfill its fiduciary


                                       9
obligations, thereby enabling the other defendants’ fiduciary breaches, and

took no action to remedy said breaches of fiduciary duty. Although these

allegations present a minimally sufficient allegation of liability generally, as

stated above, the standard governing allegations of fiduciary liability are more

strict and narrow. As before, Plaintiffs have failed to plead sufficient factual

content that would allow the Court to draw the reasonable inference that

Reliance had actual knowledge of its co-defendants’ alleged misconduct.

Plaintiffs’ amended complaint fails to cure the deficiencies of the original in

this regard, and Defendant’s Motion to Dismiss is GRANTED on this issue as

well.

                                 CONCLUSION

        Defendant Reliance Trust Company’s Motion to Dismiss [Doc. No. 185]

is GRANTED as set forth herein. Because Plaintiffs have not moved for leave

to further amend their pleading, prior amendments have failed to cure the

deficiencies found by the Court, and it appears further amendment would be

futile, the dismissal is with prejudice to a future filing. 2


2
  See Garman v. Campbell Cty. Sch. Dist. No. 1, 630 F.3d 977, 986 (10th Cir.
2010) (requiring written motion for leave to amend); Burnett v. Mortg. Elec.
Regis. Sys., Inc., 706 F.3d 1231, 1238 n.4 (10th Cir. 2013) (same); Brereton v.
Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006) (“A dismissal with
                                         10
      IT IS SO ORDERED this 8th day of November, 2018.




prejudice is appropriate where a complaint fails to state a claim ... and granting
leave to amend would be futile.”); accord Full Life Hospice, LLC v. Sebelius,
709 F.3d 1012, 1018 (10th Cir. 2013) (futile amendment is properly denied).
                                       11
